DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/19/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitations “the joint”, “the welding machine” and “the defects” (lines 8-9) and "the requirements” in line 14.  There are insufficient antecedent bases for these limitations in the claim.
Claims 1-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following limitations “wherein software stored in a non-volatile memory is used to capture and store the documents, the welding report and the defects, more specifically the data on said defects, wherein an algorithm of the software is used to evaluate the stored documents, reports, defects and data on said defects, and to classify the welded joint as compliant or non-compliant with the requirements” (lines 10-14) recited in claim 1 must be revised and corrected as stated in par. 5. Clarification and correction are required.  
Regarding claim 2, the term “can be” recited in line 1 is not a positive limitation and thereby, renders the claim indefinite. Clarification and correction are required.
Claims 3-7 are also rejected as being dependent from a rejected base claim.

Due to the indefiniteness of the claims, no prior art determination has been made at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,471,819 to Tucker et al. discloses the invention uses an (on-line) database of pipeline and facilities configuration data that is securely and remotely accessed, for example, from the office or the field. The invention uniquely incorporates the use of RFID technology to tag points and segments of interest on the pipeline and related facilities in a manner that facilitates the audit of key tasks required of the build, repair, inspection, maintenance and validation of the life cycle of the pipeline and related facilities. The invention provides for critical ‘last mile’ physical and visual validation of infrastructure status including validation of repairs and maintenance. Additionally, the invention supports the full life-cycle documentation of pipelines and related infrastructure, from original engineering data though as-built and beyond and includes collecting and reporting critical field data related to joints, joins and other as-built configurations.
Pub. No.: US 2016/0139082 to Ross et al. discloses he system comprises electronic coupling means to determine effective coupling between the transducer and the first surface of the joint. Electronic coupling means is distinct from mechanical coupling means and preferably uses electronic equipment and software control. Preferably, the coupling means comprises the transducer, the analysis module and the user interface such that a signal from the transducer is input to the joint, a response indicative of coupling is analysed by the analysis module and a result, when effective coupling is achieved, is output on the user interface. In this way, the operator holding the transducer against the joint is given an indication that the transducer and joint are coupled. Ross further discloses in this embodiment joint 14 is formed as an electro-fusion weld 18 between ends of plastic pipe 16 as is known in the art. Typically the plastic pipe 16 tested will be polyethylene which is commonly used in pipes. Two grades of polyethylene are also used, these being PE80 and PE100. However, any plastic may be used including PVC and HDPE. 
Pub. No.: US 2016/0071059 to Petering et al. discloses the third phase of the management system 2 involves the construction phase 84 as built. Here, in the example of a pipeline, the pipeline segments are welded together then are actually placed into a trench. As-built shots are taken to reference and record the process at each weld, bend, fabrication, tie-ins, and bores. Documentation of various elements are uploaded to the management system 2, including: exact final pipe locations; exact final dimensions of pipes; exact final welds, sags, bends, and other factors; joint identifies; pipe coatings; weights; rock shields; and amounts of cover. Specifically, the construction phase 84 includes the bore crews 52 gathering bore attributes and data 86 (e.g. where bores are placed), the survey field data and related pipeline data 88, such as that which goes into the field books 73, and the office 6 data processing 90 generated from this data. Petering further discloses the management system 2 will automatically produce the pipe record as data is input into the system. Field data collection involves documenting pipe dimensions, joint identifiers, pipe coatings, weights and rock shields, welds (with X-ray identification number), pipe bends, and the amount of cover over the installed pipe. 
US Patent 5,533,146 to Iwai discloses as illustrated in FIG. 1, different metal sheets (for example, steel sheets) 1a and 1b are abutted at an abutment line or weld line 2. A laser beam is irradiated on the abutment portion so that the metal sheets are joined together by a weld bead 3 into a one-piece material 1. A laser welding torch 4 collects the laser beam by a lens or a parabolic mirror and irradiates the laser beam on the weld line 2. The laser torch 4 is held and moved by a robot arm so that the movement of the laser torch 4 is numerically controlled. To determine the quality of the weld bead 3, a weld bead quality determining apparatus including a slit beam emitter 5a, a CCD (charge-coupled device) camera 10, an image pretreatment device 12, and a computer 13 is provided. The weld bead quality determining apparatus may further include an inspection controller 14 and a welding machine controller 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861